Exhibit 10.2 EXECUTION VERSION (1) TRILINC GLOBAL IMPACT FUND CAYMAN,LTD. (2) MICRO,SMALL & MEDIUM ENTERPRISES BONDS S.A., LUXEMBOURG ACTING ON BEHALF OF ITS COMPARTMENT SERIES 88 EQUITABLE SHARE MORTGAGE IN RESPECT OF SHARES OF THE COMPANIES LISTED IN APPENDIX A THE TAKING OR SENDING BY ANY PERSON OF AN ORIGINAL OF THIS DOCUMENT INTO THE CAYMAN ISLANDS MAY GIVE RISE TO THE IMPOSITION OF CAYMAN ISLANDS STAMP DUTY 6 Gracechurch Street, London EC3V 0AT T44 (0) 20 7(0) 20 7220 4998 www.walkersglobal.com REF: JA/L07947 5694219.3 M5844.L07947 TABLE OF CONTENTS CLAUSE PAGE 1. DEFINITIONS AND INTERPRETATION 1 2. REPRESENTATION AND WARRANTIES 3 3. COVENANT TO PAY 4 4. SECURITY 4 5. RIGHTS IN RESPECT OF MORTGAGED PROPERTY 6 6. PRESERVATION OF SECURITY 6 7. ENFORCEMENT OF SECURITY 9 8. APPOINTMENT OF A RECEIVER 10 9. POWERS OF A RECEIVER 11 10. FURTHER ASSURANCES 11 INDEMNITIES 11 POWER OF ATTORNEY 12 13. RELEASE 13 NOTICES 13 ASSIGNMENTS 13 SET-OFF 13 17. SUBSEQUENT SECURITY INTERESTS 13 18. EXPENSES 13 19. MISCELLANEOUS 14 LAW AND JURISDICTION 14 SCHEDULE 1 1 SCHEDULE 2 2 SCHEDULE 3 1 SCHEDULE 4 2 SCHEDULE 5 3 SCHEDULE 6 4 i 5694219.3 M5844.L07947 TRILINC GLOBAL IMPACT FUND CAYMAN, LTD, an exempted company incorporated with limited liability under the laws of the Cayman Islands with company number 310829 and having its registered office at PO Box 309,Ugland House, Grand Cayman, KY1-1104, Cayman Islands (the "Mortgagor"); and MICRO, SMALL & MEDIUM ENTERPRISES BONDS S.A., LUXEMBOURG, acting on behalf of its Compartment Series 88, a public limited company incorporated under the laws of the Grand Duchy of Luxembourg, having its registered office at 20, rue de Ia Paste, L-2346 Luxembourg, Grand Duchy of Luxembourg (the "Mortgagee").
